Citation Nr: 0122431	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory 
disease.

2.  Entitlement to service connection for endometriosis.

3.  Entitlement to service connection for perimetritis.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 15, 1965 to 
December 16, 1966.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.

During her November 2000 personal hearing and in subsequent 
correspondence, the veteran has raised the issue of 
entitlement to service connection for Bartholin's gland cyst.  
This issue is referred to the RO for appropriate development 
and initial adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence indicating the 
veteran had pelvic inflammatory disease, endometriosis or 
perimetritis in service or demonstrating a causal 
relationship between her subsequent development of these 
disabilities and her service.



CONCLUSION OF LAW

The veteran's pelvic inflammatory disease, endometriosis and 
perimetritis were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to service 
connection for pelvic inflammatory disease, endometriosis and 
perimetritis because she believes these conditions were the 
result of treatment she received at Walter Reed for a 
pregnancy that originated in service and because these 
disabilities all occurred within one year of her discharge 
from service.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The RO notified the veteran of its denial of her claims for 
service connection for pelvic inflammatory disease, 
endometriosis and perimetritis in August 1999 and provided 
her a copy of the rating decision with an explanation of her 
appellate rights.  In March 2000, along with her notice of 
disagreement, the veteran submitted photocopies of her 
attempts to secure relevant treatment records from Walter 
Reed Hospital and the VA Medical Centers in Baltimore, 
Maryland and the District of Columbia.  She also submitted 
photocopies of responses from the National Archives and 
National Personnel Records Center (NPRC).  In April 2000, the 
RO attempted to get the veteran's Walter Reed treatment 
records from NPRC Civilian Personnel Records Center and 
advised her of this attempt.  The Statement of the Case, 
issued in July 2000, discussed the evidence of record, the 
applicable statutory and regulatory law and the reasons her 
claims were denied.  The veteran again attempted to secure 
relevant treatment records in a July 2000 letter addressed to 
the National Archives.  She was provided a personal hearing 
in November 2000, and a Supplemental Statement of the Case 
regarding her claims was issued in March 2001.  The 
Supplemental Statement of the Case discussed the evidence of 
record, the applicable statutory and regulatory law and the 
reasons her claims were denied.  The veteran was afforded a 
Travel Board hearing in June 2001 before the undersigned 
Member.  At that time she indicated that she had exhaustively 
attempted to secure treatment records from Walter Reed 
Hospital and the VA Medical Centers (VAMC) in Baltimore, 
Maryland, and the District of Columbia from 1967 to 1968.  
She believed that there were further treatment records from 
these facilities available and requested that the Board 
attempt to secure them.  This member advised the veteran had 
she undertaken the exact steps that VA would have taken, and 
was not aware of any other sources of information that would 
provide further development than what had already been 
accomplished.  Moreover, the veteran has submitted 
photocopies of Walter Reed Hospital treatment records in 1967 
and 1968 treatment at the Washington, DC VAMC and 1970 
treatment records from the Baltimore, Maryland, VAMC.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate her claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  In this 
respect, the Board acknowledges that the veteran requested 
that the RO get treatment records from the VAMC's in the 
District of Columbia and Baltimore, Maryland, and Walter Reed 
Hospital and that she believed pertinent treatment records 
were missing; however, this Member advised the veteran that 
VA had no further resources and could do no more than what 
she had done.  Finally, the veteran has already submitted 
relevant treatment records from these facilities.  Therefore, 
the Board is persuaded that the RO has adequately fulfilled 
its duty to assist the veteran.  38 U.S.C.A. § 5103A.

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses consistent with pelvic 
inflammatory disease, endometriosis or perimetritis.  A 
December 1966 gynecological consultation report notes that a 
civilian obstetrician had confirmed that the veteran was 
pregnant and studies conducted that date indicated that she 
was approximately two months pregnant.  Her pregnancy was 
confirmed by military physicians.  She was honorably 
discharged that same month.  The veteran submitted a copy of 
Marine Corps Personnel Manual, § 13261 indicating that upon 
certification by a medical officer that an enlisted woman was 
pregnant, the commander was to discharge her for the 
convenience of the Government.  She also submitted a copy of 
Army Regulation 40-3, para 22, which provides prenatal and 
postnatal treatment at military hospitals for honorably 
discharged former female members of the Armed forces who were 
pregnant at the time of discharge.

Walter Reed Hospital records, dated in July 1967, indicate 
that the veteran was approximately 41 1/2 weeks pregnant when 
she was admitted on July 17th.  Although her membranes had 
ruptured, she had no contractions, her cervix was only 10 
percent effaced and she was in -2 station.  Following 
prolonged rupture of her membranes, labor was induced and she 
delivered a female infant on July 21st after twenty-three 
hours of first stage labor and 44 minutes second stage labor.  
Her postpartum course was unremarkable and she was discharged 
five days after she delivered her child.  An October 1967 
narrative summary shows she was readmitted with complaints of 
lower abdominal pain with chills and fever.  The narrative 
summary notes that she had been put on penicillin and 
streptomycin during her delivery and that she had been sent 
home on oral penicillin.  She reported daily temperatures of 
approximately 100 degrees.  The diagnoses were endometritis, 
parametritis and Bartholin's gland abscess.  She was treated 
with high doses of penicillin and streptomycin and bed rest.  
She also began hot sitz baths and underwent incision and 
drainage with marsupialization of the Bartholin's abscess in 
September 1967.  

A January 1968 VA hospital summary shows that she was 
hospitalized for marsupialization of the left Bartholin 
gland.  It was revealed that in September 1967, shortly after 
her discharge from Walter Reed Hospital, she was  
hospitalized and underwent marsupialization of the left and 
right Bartholin glands.    

Treatment records from Colonel J. E. Ash, M.D., dating from 
March 1970 to August 1973 indicate that the veteran had a 
dilation and curettage (D&C) in November 1969 shortly after a 
miscarriage.  In May 1970, she again miscarried another 
pregnancy at a VA hospital.  She delivered a male infant in 
June 1971 and was treated for an infection in August 1971.  
She had a Dalkon shield intrauterine device (IUD) inserted in 
October 1971 to prevent further pregnancies.  Afterwards she 
complained of heavier bleeding during her menses and 
cramping.  The IUD was removed in September 1978.  Private 
treatment records show that she was also treated in the mid-
1970's for iron deficiency anemia, folic acid deficiency, 
leukopenia and neutropenia.  In November 1978 she underwent 
tubal ligation at Auburn Memorial Hospital.  

Throughout the early and mid-1980's VA and private treatment 
records show that the veteran was treated for endometritis, 
chronic salpingitis, pelvic inflammatory infection, as well 
as recurrent yeast and urinary tract infections.  A December 
1985 VA discharge summary notes the veteran's history of 
dysfunctional uterine bleeding and diagnosis of leiomyomata 
of the uterus.  She underwent a total abdominal hysterectomy 
and bilateral salpingo-oophorectomy and repair of enterocele.  
Thereafter, she continued to be treated for vaginal yeast 
infections and urinary tract infections.  A January 1997 
surgical pathology consult report from Crouse Irving Memorial 
Hospital, indicates that four glass slides of the veteran's 
right and left fallopian tubes were received from Auburn 
Memorial Hospital.  The pathologist opined that both 
fallopian tubes showed evidence of mild nonspecific chronic 
inflammation.

Fathi A. Jishi, M.D., board certified in obstetrics and 
gynecology, submitted a statement on the veteran's behalf, 
dated in November 2000.  Initially, Dr. Jishi indicates that  
all of the veteran's available medical records, and opined, 
with reasonable medical certainty that, "while symptoms of 
her low-grade chronic inflammation could have been 
exacerbated by the presence of the IUD," the veteran's 
"extensive gynecological problems were all part of a 
continuum that had as its origin the massive pelvic 
infections she experienced corresponding to and immediately 
following the delivery of her first child in July 1967, all 
secondary to her prolonged rupture of membrane."

During her November 2000 personal hearing, the veteran 
testified that she believed her current gynecological 
disabilities were a direct result of her pregnancy, which 
originated in service and the subsequent medical treatment at 
Walter Reed Hospital.  She had no gynecological problems in 
service.  She also testified that she had been a claimant in 
the Dalkon Shield class action suit.  In a September 1997 
hearing decision, it was found that she had not established 
by a preponderance of the evidence that her mild salpingitis 
was caused by the Dalkon Shield.  It was further found that 
her pelvic inflammation preexisted the insertion of her IUD.  
The veteran believed that she should be service connected for 
gynecological disabilities because she was discharged from 
service because of her pregnancy, and received subsequent 
treatment from the military.  She noted that she would not 
have been discharged should she have become pregnant in 
service just four years later.  She also believed her 
gynecological conditions were precursors to her later 
development of anemia, leukopenia and bone disease.

In June 2001, the veteran testified at a Travel Board hearing 
before the undersigned Member.  She stated that she went to a 
private physician for gynecological problems during service 
because she felt the military doctors were treating her as if 
she were malingering.  She was unable to remember the 
physician's name.  During service she claims she complained 
of her legs and other areas of her body swelling, falling 
asleep while working and constantly spotting.  During her 
prenatal treatment at Walter Reed Hospital, she was thought 
to be at potential risk for septicemia.  Her husband 
testified that he received several letters from her while she 
was still on active duty indicating that she was sick and 
several phone calls to the same effect.  The veteran 
testified that she had recurrent fevers throughout her 
pregnancy.

The veteran submitted photocopies of medical texts and 
articles regarding certain complications resulting from 
pregnancy and labor.  She waived consideration of these 
records by the RO.  38 C.F.R. § 20.1304.

Analysis

Service-connected means, with respect to disability or death, 
that such disability was incurred or aggravated, or that the 
death resulted from a disability incurred or aggravated, in 
line of duty in the active military, naval, or air service.  
38 C.F.R. § 3.1(k).

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.1(m).

Basic entitlement for a veteran exists if the veteran is 
disabled as the result of a personal injury or disease 
(including aggravation of a condition existing prior to 
service) while in active service if the injury or the disease 
was incurred or 
aggravated in line of duty.  38 C.F.R. § 3.4(b).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b). 

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Although the veteran has submitted evidence of chronic 
gynecological disabilities, including pelvic inflammatory 
disease, endometriosis and perimetritis, there is no 
competent medical evidence of record showing any of these 
disabilities occurred in service or linking these diagnoses 
to her service or any incident therein.  With regard to the 
veteran's contention that her gynecological disabilities are 
a result of a pregnancy that originated in service, the Board 
acknowledges that the evidence shows that she was two months 
pregnant at the time of her discharge.  However, the 
contemporaneous medical records indicate no complaints, 
findings or treatment for any gynecological problems.  
Moreover, Dr. Jishi, while linking her subsequent complaints 
to the veteran's prolonged ruptured membranes during labor 
and delivery in July 1967, does not link her complaints to 
her service or the pregnancy itself.  Her labor and delivery 
occurred after her separation from service.  Although she 
believes that her current gynecological complaints are the 
result of service, she is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board 
also finds that the submitted medical texts, by their own 
general terms, do not serve to establish the required 
competent medical evidence of a nexus, with respect to the 
veteran, between any current gynecological disability and her 
service or any incident therein.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for pelvic inflammatory disease, 
endometriosis and perimetritis.  38 C.F.R. § 3.303.

With regard to the veteran's complaints that service 
connection should be granted for these disabilities because 
they occurred as a result of medical treatment provided by 
Walter Reed hospital and within one year of her discharge, 
the Board initially notes that, while some chronic diseases 
are presumed to have been incurred in service, if manifested 
within one year of the date of separation from service, 
pelvic inflammatory disease, endometriosis and perimetritis 
are not listed as any of the presumed chronic diseases.  See 
38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  Moreover, VA 
does not have any statutory or regulatory authority to grant 
service connection for disabilities arising solely from 
medical treatment at military facilities after a veteran's 
discharge.  While the policy of the Department of Defense was 
to provide pre-and postnatal care to women who had been 
separated from service in a pregnant condition, that practice 
does not impose liability on the VA for disability resulting 
from treatment received by a civilian in a military hospital.  
In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Claims for Veterans Appeals held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  Id. at 
430.  There is therefore no legal entitlement to service 
connection for the claimed disabilities on either a direct or 
presumptive basis under controlling law.


ORDER

Service connection for pelvic inflammatory disease, 
endometriosis and perimetritis is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

